Name: Commission Regulation (EC) No 3208/93 of 23 November 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export after processing
 Type: Regulation
 Subject Matter: food technology;  trade policy;  marketing;  animal product;  trade
 Date Published: nan

 Avis juridique important|31993R3208Commission Regulation (EC) No 3208/93 of 23 November 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export after processing Official Journal L 289 , 24/11/1993 P. 0013 - 0018COMMISSION REGULATION (EC) No 3208/93 of 23 November 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export after processingTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), provides for the possibility of applying a two-stage procedure when beef is sold from intervention stocks situated in the Community; Whereas certain intervention agencies hold substantial stocks of beef; whereas an extension of the period of storage should be avoided on account of the ensuing high costs; whereas, in the present market situation, there are outlets for such meat for export after processing in the Community; Whereas such sales should take place in accordance with Regulations (EEC) No 2539/84, (EEC) No 3002/92 (5), as last amended by Commission Regulation (EEC) No 1938/93 (6) and (EEC) No 2182/77 (7), as last amended by Regulation (EEC) No 1759/93, subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas, in view of the need for controls and to ensure that the operation is carried out properly, special detailed rules must be laid down, in particular as regards the minimum quantity which may be purchased, as well as participation criteria; Whereas, in order to ensure that the beef sold is processed and exported, securities as specified in Article 5 (2) (a) and (3) (a) of Regulation (EEC) No 2539/84 should be lodged; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. Approximately 20 000 tonnes of boned meat held by the United Kingdom intervention agency and 20 000 tonnes of boned meat held by the Irish intervention agency shall be put up for sale for processing within the Community and for subsequent export. 2. The abovementioned meat must be exported after processing into products falling within one or more of the following CN codes (8): - 1602 50 31, - 1602 50 39, - 1602 50 80, not containing meat other than that of animals of the bovine species. 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) No 3002/92, (EEC) No 2539/84 and (EEC) No 2182/77. 4. The qualities and the minimum prices referred to in Article 3 (1) of Regulation (EEC) No 2539/84 are given in Annex I. 5. Only those tenders shall be taken into consideration which reach the intervention agency concerned no later than 29 November 1993 at 12 noon. 6. Particulars relating to the quantities and the place where the products are stored may be obtained by interested parties from the addresses given in Annex III. Article 2 1. Notwithstanding Article 3 (1) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase: (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State; (b) may be refused if presented by a natural or legal person in respect of whom pertinent information exists raising doubts as to his ability to carry out the processing and/or export operations properly; (c) must be accompanied by: - a written undertaking by the applicant to process on his own premises the meat purchased into products specified in Article 1 (2), - a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. To be valid, a tender or application for purchase, as the case may be: - must relate to a lot comprising all the cuts referred to in Annex II, point (a) or point (b), in the percentages stated therein and quote a single price per tonne expressed in ecus of the lot made up in this fashion, - must relate to a minimum quantity of 2 500 tonnes, - must be accompanied by proof that the same applicant has submitted a tender or application for purchase in another Member State for the same quantity and the same price. 3. Immediately after expiry of the time limit referred to in Article 1 (5), the operator shall send a copy of his tenders or applications for purchase by telex or fax to the Commission of the European Communities, Division VI/D.2, 130 rue de la Loi, B-1049 Brussels (telex 220 37 AGREC B; fax (32 2) 296 60 27). Intervention agencies shall only conclude sales contracts after written authorization by the Commission, in particular in accordance with the provisions of paragraphs 1 and 2, has been received. 4. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In such case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 5. The purchasers and agents referred to in the foregoing paragraphs shall keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and the quantities processed and exported tally. Article 3 1. Notwithstanding Article 6 of Regulation (EEC) No 2539/84, the time limit for take-over as defined in that Article shall be seven months. 2. Notwithstanding Article 5 (1) and (2) of Regulation (EEC) No 2182/77, processing must be carried out within 11 months and proof must be provided within 12 months of the date of conclusion of the contract of sale. 3. The processed products must be exported within 13 months following the date of conclusion of the contract of sale. Article 4 1. The security provided for in Article 5 (1) of Regulation (EEC) No 2539/84 shall be ECU 30 per 100 kilograms. 2. Notwithstanding Article 5 of Regulation (EEC) No 2539/84, the securities provided for in paragraphs 2 (a) and 3 (a) thereof are hereby replaced by a single security. The latter shall be ECU 270 per 100 kilograms of beef. The processing of this beef into products referred to in Article 1 (2) and the subsequent exportation of those products under the terms of this Regulation shall be primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1). The other provisions of Article 5 of Regulation (EEC) No 2539/84 shall remain applicable mutatis mutandis. Article 5 Products exported under this Regulation shall not qualify for any export refund. Article 6 Apart from the particulars provided for in Regulation (EEC) No 3002/92, the documents mentioned below must contain one or more of the following entries: 1. Where meat intended for processing is dispatched, the removal order referred to in Article 3 (1) (b) of Regulation (EEC) No 3002/92 and, where appropriate, the control copy T5 shall bear the following entry: (a) Productos de intervenciÃ ³n destinados a la transformaciÃ ³n y posterior exportaciÃ ³n sin restituciÃ ³n [Reglamento (CE) no 3208/93] Interventionsprodukter til forarbejdning med efterfoelgende eksport - uden restitutioner (forordning (EF) nr. 3208/93) Zur Verarbeitung bestimmte Interventionserzeugnisse, die anschliessend ausgefuehrt werden sollen - ohne Erstattungen (Verordnung (EG) Nr. 3208/93) Proionta paremvasis poy proorizontai gia metapoiisi me skopo tin exagogi - choris epistrofes [kanonismos (EK) arith. 3208/93] Intervention products intended for processing followed by export - without refunds (Regulation (EC) No 3208/93) Produits d'intervention destinÃ ©s Ã la transformation suivie par l'exportation - sans restitutions [RÃ ¨glement (CE) no 3208/93] Prodotti d'intervento destinati alla trasformazione indi all'esportazione - senza restituzioni [regolamento (CE) n. 3208/93] Voor verwerking bestemde interventieprodukten die achteraf zonder restitutie worden uitgevoerd (Verordening (EG) nr. 3208/93) Produtos de intervenÃ §ao destinados Ã transformaÃ §ao e depois Ã exportaÃ §ao - sem restituiÃ §Ã µes [Regulamento (CE) n º 3208/93]. (b) 'Date on which the sales contract was concluded: . . . . . .'. 2. After the meat has been processed, the control document and the control copy T5 issued by the customs office of departure or the national document providing evidence of exit from the customs territory of the Community shall beat the following entry: (a) Productos de intervenciÃ ³n transformados destinados a la exportaciÃ ³n sin restituciÃ ³n [Reglamento (CE) no 3208/93] Forarbejdede interventionsprodukter til eksport - uden restitution (forordning (EF) nr. 3208/93) Zur Ausfuhr bestimmte, verarbeitete Interventionserzeugnisse - ohne Erstattung (Verordnung (EG) Nr. 3208/93) Metapoiithenta proionta paremvasis poy proorizontai gia exagogi - choris epistrofi [kanonismos (EK) arith. 3208/93] Processed intervention products intended for export - without refunds (Regulation (EC) No 3208/93) Produits d'intervention transformÃ ©s destinÃ ©s Ã l'exportation - sans restitution [RÃ ¨glement (CE) no 3208/93] Prodotti d'intervento trasformati destinati all'esportazione - senza restituzioni [regolamento (CE) n. 3208/93] Verwerkte interventieprodukten die voor uitvoer zonder restitutie zijn bestemd (Verordening (EG) nr. 3208/93) Produtos de intervenÃ §ao transformados, destinados Ã exportaÃ §ao - sem restituiÃ §ao [Regulamento (CE) n º 3208/93]. (b) 'Quantity of intervention meat used: . . . . . . tonnes;' (c) 'Date on which the sales contract was concluded: . . . . . .'. Article 7 1. Apart from the controls provided for in Regulation (EEC) No 3002/92, appropriate measures ensuring the separation of intervention meat from other products must be taken to avoid substitution at the time of processing. To that end, the competent control body shall carry out a physical check at least once a day and without prior warning. 2. By way of derogation from Article 1 (2) of Regulation (EEC) No 2182/77 the competent control body shall undertake a check to ensure that the meat going for processing and the processed products tally, on the one hand, by means of samples of the processed products taken in a representative manner for each type of product and, on the other, by the application of Commission Regulation (EEC) No 2429/86 (1) on the procedure for determining the meat content of meat preparations. Article 8 This Regulation shall enter into force on 29 November 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 18, 27. 1. 1993, p. 1. (3) OJ No L 238, 6. 9. 1984, p. 13. (4) OJ No L 161, 2. 7. 1993, p. 59. (5) OJ No L 301, 17. 10. 1992, p. 17. (6) OJ No L 176, 20. 7. 1993, p. 12. (7) OJ No L 251, 1. 10. 1977, p. 60. (8) OJ No L 28, 5. 2. 1993, p. 53. (9) OJ No L 205, 3. 8. 1985, p. 5. (10) OJ No L 210, 1. 8. 1986, p. 39. PARARTIMA I ANEXO I - BILAG I - ANHANG I - - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I >Kratos melosProiontaPosotitestonoiElachistes times poliseos ekfrazomenes setono"> ID="01">United Kingdom> ID="02">- Boned cuts from:"> ID="02">Category C, classes U, R and O> ID="03">20 000> ID="04">350 (1)"> ID="01">Ireland> ID="02">- Boned cuts from:"> ID="02">Category C, classes U, R and O> ID="03">20 000> ID="04">350 (1)"" Elachisti timi ana tono proiontos symfona me tin katanomi poy anaferetai sto parartima II> (1) Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II. (2) Minimumpris pr. ton produkt efter fordelingen i bilag II. (3) Mindestpreis je Tonne des Erzeugnisses gemaess der in Anhang II angegebenen Zusammensetzung. (4) . (5) Minimum price per tonne of products made up according to the percentages referred to in Annex II. (6) Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã l'annexe II. (7) Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell'allegato II. (8) Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling. (9) PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §ao indicada no anexo II. PARARTIMA II ANEXO II - BILAG II - ANHANG II - - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II DistribuciÃ ³n del lote contemplado en el primer guiÃ ³n del apartado 2 del artÃ ­culo 2 Fordeling af det i artikel 2, stk. 2, foerste led, omhandlede parti Zusammensetzung der in Artikel 2 Absatz 2 erster Gedankenstrich genannten Partie Katanomi tis partidas poy anaferetai sto arthro 2 paragrafos 2 proti periptosi Composition of the lot meant in the first subparagraph of Article 2 (2) RÃ ©partition du lot visÃ © Ã l'article 2 paragraphe 2 premier tiret Composizione della partita di cui all'articolo 2, paragrafo 2, primo trattino Verdeling van de in artikel 2, lid 2, eerste streepje, bedoelde partij RepartiÃ §ao do lote referido no n º 2, primeiro travessao, do artigo 2 º >Kratos melosTemachiaPososto toy varoys"> ID="01">a) UNITED KINGDOM> ID="02">Silverside> ID="03">20 %"> ID="02">Thick flank> ID="03">10 %"> ID="02">Rumps> ID="03">5 %"> ID="02">Forerib> ID="03">10 %"> ID="02">Clod and sticking> ID="03">10 %"> ID="02">Pony> ID="03">20 %"> ID="02">Shin and shank> ID="03">5 %"> ID="02">Forequarter flank> ID="03">10 %"> ID="02">Thin flank> ID="03">10 %"> ID="03">100 %"> ID="01">b) IRELAND> ID="02">Outsides> ID="03">20 %"> ID="02">Knuckles> ID="03">5 %"> ID="02">Rumps> ID="03">10 %"> ID="02">Briskets> ID="03">5 %"> ID="02">Forequarters> ID="03">30 %"> ID="02">Shins/shanks> ID="03">5 %"> ID="02">Plates/flanks> ID="03">25 %"> ID="03">100 %"> PARARTIMA ANEXO III - BILAG III - ANHANG III - III - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III - ANEXO III Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes adresser - Anschriften der Interventionsstellen - Diefthynseis ton organismon paremvaseos - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §ao IRELAND: Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel. (01) 678 90 11, ext. 2278 and 3806 Telex 93292 and 93607, telefax (01) 6616263, (01) 6785214 and (01) 6620198. UNITED KINGDOM: Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302, telefax: (0734) 56 67 50.